           Case 1:19-cv-00149-JL Document 99 Filed 05/18/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                                      for the
                           DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

           Plaintiffs,

    v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

           Defendants.

                                               Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

           Plaintiff,

    v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

           Defendants.



              OBJECTION TO DEFENDANTS’ MOTION TO RECONSIDER

         Plaintiffs Caroline Casey and Maggie Flaherty object to Defendants’ Motion to

Reconsider—Expedited Treatment (L.R. 7.1(f)) (Ecf No. 98).
               Case 1:19-cv-00149-JL Document 99 Filed 05/18/20 Page 2 of 5



          1.      Defendants’ Motion to Reconsider simply repeats the same information that

Defendants expressed at the May 13, 2020 chambers conference—their belief that their schedules

in other cases would cause “extreme prejudice” in the event trial in this voting rights case were

continued two weeks.

          2.      A motion for reconsideration seeks “extraordinary remedy” and should be granted

only “sparingly.” See Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir. 2014). This court

has recognized that simply asking the court to “mull it over again, presumably on the theory that

by mere repetition—perhaps raising the level of rhetoric—the court will see it his way” is not an

appropriate use of the motion. See Frese v. MacDonald, 1:18-cv-1180-JL, *4 (D.N.H. Feb. 14,

2020) (quoting Nw. Bypass Grp. V. U.S. Army Corps of Eng’rs, 552 F. Supp. 2d 137, 144 (D.N.H

2008)).

          3.      Plaintiffs’ position has been clear from the beginning—trial should proceed

expeditiously, but not before answers have been returned from the New Hampshire Supreme

Court. See Casey and Flaherty’s Response to the Court’s October 9, 2019 Procedural Order at 8–

9 (ECF No. 59) (“[A]s contemplated by the court in its October 9 Procedural Order, because

certification appears likely, if not certain to delay resolution of this case, the Individual Plaintiffs

assent to certification as long as the Court enters a temporary order. . . . If the Court is not inclined

to issue such a temporary order, it should not certify the questions to the New Hampshire Supreme

Court as doing so will deny the Plaintiffs meaningful judicial review of this election law before

the upcoming 2020 Presidential Primary Election.”)1 This position is consistent with what

Plaintiffs had believed was a shared understanding: that it would be inefficient, artificial, and



1
 The Proposed Pretrial Plan (ECF No. 97) further noted that “The parties reserve the right to revisit the proposed
pretrial plan and seek relief from the plan if an opinion from the New Hampshire Supreme Court is not released
sufficiently in advance of trial.”

                                                          2
             Case 1:19-cv-00149-JL Document 99 Filed 05/18/20 Page 3 of 5



potentially unhelpful to the Court to try the case before receiving an opinion from the New

Hampshire Supreme Court unless absolutely necessary. This is because the Anderson-Burdick

framework places the burden on the Plaintiffs to show the burdens on the right to vote are not

supported by a sufficiently weighty state interest and because, as the Court noted in its October 9,

2019 Procedural Order, “If registering to vote does not in effect claim or admit New Hampshire

residency, none of the harms alleged by the plaintiffs result.” (ECF No. 56).

        4.      The trial should not be continued past June 8 unless an opinion from the Supreme

Court has not been released sufficiently in advance, because time is of the essence in voting rights

cases such as these. An election for the office of President of the United States, as well as one seat

in the United States Senate, two seats in the House of Representatives, and the entirety of elected

state government will be held on November 3, 2020. The burdens placed on voters in the form of

chill due to fear of monetary sanctions or prosecution will be impossible to remedy thereafter.

Moreover, Purcell v. Gonzalez, 549 U.S. 1 (2006), and its progeny counsel moving swiftly to avoid

judicial orders too closely to an election because of the potential for confusion such orders could

themselves make.

        5.      The only objection Defendants raise to the trial being scheduled the week of June

8 is counsel’s workload, which the Court has already deemed insufficiently weighty to overcome

Plaintiffs’ need for a swift vindication of their constitutional rights. Up until this point, Plaintiffs’

counsel believe that scheduling has been handled more-or-less cooperatively. Plaintiffs gave

Defendants multiple extensions on their document production, worked cooperatively in scheduling

depositions, and did not hesitate to assent to Defendants’ request for a trial continuance in light of

the COVID-19 pandemic and the effect it had on state agencies. Plaintiffs’ counsel are certainly

sympathetic of Defendants’ counsels’ workload (attorneys from the American Civil Liberties



                                                   3
            Case 1:19-cv-00149-JL Document 99 Filed 05/18/20 Page 4 of 5



Union of New Hampshire are themselves involved in some capacity in two of the cases cited, in

addition to the rest of their dockets). But all lawyers have multiple cases, and it is not Plaintiffs’

fault that the General Court and Attorney General have seen fit to fund and structure the

Department of Justice in the way that they have.

       6.      In sum, the Motion to Reconsider, which simply rehashes arguments which have

been already raised and rejected, should be denied.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Deny Defendants’ Motion to Reconsider; and

       B.      Grant such other and further relief as this Court deems just and proper in the
circumstances.

                                              Respectfully submitted,

                                              CAROLINE CASEY AND MAGGIE FLAHERTY,

                                              By and through their attorneys affiliated with the
                                              American Civil Liberties Union of New Hampshire
                                              Foundation and the American Civil Liberties Union
                                              Foundation,

                                               /s/ Henry R. Klementowicz
                                               Gilles R. Bissonnette (N.H. Bar No. 265393)
                                               Henry R. Klementowicz (N.H. Bar No. 21177)
                                               AMERICAN CIVIL LIBERTIES UNION OF NEW
                                               HAMPSHIRE FOUNDATION
                                               18 Low Avenue
                                               Concord, NH 03301
                                               Tel.: 603.224.5591
                                               gilles@aclu-nh.org
                                               henry@aclu-nh.org

                                              Julie A. Ebenstein, pro hac vice
                                              Theresa J. Lee, pro hac vice
                                              Dale E. Ho, pro hac vice
                                              AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                              Voting Rights Project
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004

                                                  4
          Case 1:19-cv-00149-JL Document 99 Filed 05/18/20 Page 5 of 5



                                            Tel.: 212.549.2500
                                            jebenstein@aclu.org
                                            dho@aclu.org
                                            tlee@aclu.org


Date: May 18, 2020

                               CERTIFICATE OF SERVICE

       The undersigned certifies that he has electronically filed this date the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record in the consolidated case. This filing is available for viewing and

downloading from the ECF system.


 Dated: May 18, 2020                           /s/ Henry R. Klementowicz
                                               Henry R. Klementowicz




                                                5
